SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 30, 2017 COMMUNITY FIRST BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Federal 333-215041 Applied For (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3175 Highway 278, Covington, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(770) 786-7088 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On March 30, 2017, the members of Newton Federal Bank (the “Bank”) approved the Bank’s plan of reorganization from a mutual savings association to a mutual holding company and stock issuance plan, as amended (the “Plan”). Based upon preliminary results, the related subscription offering conducted by the Bank’s proposed holding company, Community First Bancshares, Inc. (the “Company”), that closed on March 22, 2017, was oversubscribed.The Company is currently processing orders and will provide further information prior to the expected closing date. The number of shares to be sold in connection with the reorganization and stock offering will be based on a final appraisal and remains subject to receipt of final regulatory approvals. The Company will provide additional information as to the expected closing date as it becomes available. This current report contains certain forward-looking statements about the reorganization and stock offering.Forward-looking statements include statements regarding anticipated future events and can be identified by the fact that they do not relate strictly to historical or current facts.They often include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may”.Forward-looking statements, by their nature, are subject to risks and uncertainties.Certain factors that could cause actual results to differ materially from expected results include delays in consummation of the offering, failure to receive required regulatory approvals, increased competitive pressures, changes in the interest rate environment, general economic conditions or conditions within the securities markets, and legislative and regulatory changes that could adversely affect the business in which the Company and the Bank are engaged. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. COMMUNITY FIRST BANCSHARES, INC. DATE: April 3, 2017 By: /s/ Johnny S. Smith Johnny S. Smith President and Chief Executive Officer
